Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2020 has been entered.

Applicant Amendments

	Applicant's arguments filed 07/23/2020 have been fully considered but they are not persuasive. Applicant’s amendments to claims 1-3, 9, and 17 as described on pages 7-11 have not been deemed sufficient to overcome the previous 35 USC § 101, but have overcome previous 35 USC § 103 art rejections through the addition of the “an indication of a presence of the driving coach…” as supported by the specification paragraphs [0052]. However, as current amendments, as provided by the applicant change the scope of the previously rejected claims, art rejections for .

Applicant argues that amendments to the claims have overcome 35 USC § 101 rejections as detailed below. Applicant argues that the present invention is integrated into a practical application due to the inventions ability to integrate an alleged abstract idea into the practical application of navigating based on driver level with additional limitations. However, there is no recited claim limitation that is related to a practical application for which to overcome this interpretation as applicant has not provided an example of a practical application. With no mention of the applicant’s view of the exemplary considerations, applicant’s arguments for integrating the invention into a practical application are non-persuasive. Additionally, applicant argues that the abstract idea recites significantly more than the alleged abstract concept for failing to be well understood, routine, conventional activity previously known in the industry. However, the only claim limitations that are not an abstract idea are “a memory” “a display device” and “a vehicle control module for executing the computer readable instructions”.  These non-abstract limitations are merely insignificant extra-solution data gathering and outputting (see MPEP 2106.05(g)).  All other claim limitations are mental processes that can be done with human mind and/or pen and paper, and implemented with a generic computer.  Therefore as the only non-abstract claim limitations are mere data gathering and outputting, there is nothing significantly more than merely alleged abstract concept itself in claims 1-3, 6, 9-12, 14, 16-17 and 19-20.

Applicant additionally argues that Chintakindi does not disclose driving experience information of a driving coach and a user in a vehicle. Applicant claims that Chintakindi discloses The frustration index analysis engine 252 may utilize information received from one or more remote devices associated with the user (e.g., the vehicle 210, the user interface device 212, the input device 214, and the user devices 220, 230) via the one or more networks. In some cases, the frustration index analysis system 250 may be used to generate and/or store one or more frustration risk maps associated with a group of users (e.g., an age group, a driving experience group, etc.), which may then be used in improving a frustration risk model.” [0063] and “Drivers may be grouped by any combination of age, relative driving experience, a driver license type (e.g., passenger, commercial, etc.), a number of passengers within the vehicle, a preference of route types (e.g., a fastest route, a route avoiding major roadways, etc.) and/or the like. In some cases, the drivers may be grouped based on one or more road frustration index values that may be stored as a portion of a profile for each driver. For example, one or more groups of drivers may be formed based on the drivers having similar frustration index values across a variety of situations that may be encountered along a route or by having similar risk profiles.” [0033] wherein the driver risk level is based on the level of danger on the route as well as the experience level of the driver. As such, the frustration level of the vehicle is equivalent to both the learning level and the risk level indicated. As such rejections have been maintained and updated to reflect amendments to the claims as below. 

Additionally, applicant argues that Chintakindi in view of Komizo fails to teach a learning level of routes based on characteristics found on the route. Specifically, applicant argues that Chintakindi instead discloses a frustration level which is different than a learning level of the . 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a vehicle control module for executing” in claim 1 
“receiving, by a vehicle control module via a user input unit” in claim 9 
“calculating, by the vehicle control module” in claim 17 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 6, 9-12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “receiving a destination from a user”, “calculating a plurality of routes”, “comparing characteristics of each of the plurality of routes”, “calculating an associated risk level for each of the plurality of routes”, “providing, to the user, a listing of the plurality or routes”, “receiving a selected route from the user”, “providing the selected route, associated risk level, and an indication of a presence of the driving coach”, “comparing characteristics of each of the plurality of routes…”, “identifying a driving coach in a vehicle”, “calculating an associated learning level”, “identifying routes that include characteristics for which the driving coach”, and “updating the previous driving experience information of the user” which recognize a destination and ways to get there, comparing route information, and identifying a skill level of a driver or a passenger of the vehicle based on previous experience. 

	Step 1: This claim is directed to a system/machine. 

	Step 2A, Prong One:

a vehicle control module” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “vehicle control module” language, recognizing the destination and route and a skill level of an occupant can easily be done by a looking at a map and determining if there is a route that includes features such as a roundabout that they have not encountered before. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 

	Step 2A, Prong Two:
Applicant previously argued that these limitations incorporate additional elements that as a whole incorporate the abstract idea into a practical application. With no mention of the applicant’s view of the exemplary considerations, applicant’s arguments for integrating the invention into a practical application are non-persuasive. Additionally, applicant argues that the abstract idea recites significantly more than the alleged abstract concept for failing to be well understood, routine, conventional activity previously known in the industry. However, the only claim limitations that are not an abstract idea are “a display device “a memory”, “receiving a destination from a user”, “providing, to the user, the listing of the plurality of routes”, “receiving a selected route from the user and providing the selected route and the associated risk level to an insurance provider”, and “a vehicle control module for executing the computer readable instructions”.  These non-abstract limitations are merely insignificant extra-solution data gathering and outputting (see MPEP 2106.05(g)).  All other claim limitations are mental processes that can be done with human mind and/or pen and paper, and implemented with a generic computer.  Therefore as the only non-abstract claim limitations are mere data gathering and outputting, there is nothing ‘"significantly more" than merely any alleged abstract concept itself’ in Claims 1-3, 6, 9-12, 14, 16-17 and 19-20

	This judicial exception is not integrated into a practical application because the claims recite additional elements: “a display device”, “a memory”, and the “computer readable instructions”. For example, the memory and computer readable instructions are recited at a high level of generality (i.e., as a general means of storing driver data), and amounts to mere data storage, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

	Step 2B:
	The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the various units are anything other than a generic, off-the-shelf computer component as described. As such, the claims are ineligible. Additionally, applicant argues that even if the idea be considered abstract, they would amount to significantly more than the abstract  The only claim limitations that are not an abstract idea are “a memory” and “a vehicle control module”.  These non-abstract limitations are merely insignificant extra-solution data gathering and outputting (see MPEP 2106.05(g)).  All other claim limitations are mental processes that can be done with human mind and/or pen and paper, and implemented with a generic computer.  Therefore as the only non-abstract claim limitations are mere data gathering and outputting, there is nothing ‘"significantly more" than merely any alleged abstract concept itself’.

For similar reasons as those above, claims 2-3, 6, 9-12, 14, 16-17 and 19-20 are also ineligible. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 6, 9-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi (US Pre-Grant Publication No. US 2018/0106633 A1 hereinafter “Chintakindi”) in view of Miles et al. (US Pre-Granted Publication No. US 2016/0195406 A1 hereinafter “Miles”) further in view of Komizo (US Pre-Grant Publication No. US 2019/0295178 A1 hereinafter “Komizo”) further still in view of Davis et al. (US Patent No. US 10,304,142 B1 hereinafter “Davis”).

	Regarding claim 1 Chintakindi discloses:

	A vehicle having a user experience-based navigation system, the vehicle comprising: (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) a display device; (“FIG. 2 shows an illustrative block diagram of a system 200 for generating and using road frustration index information, such as by generating one or more road frustration index maps that may be used by one or more users in accordance with aspects of this disclosure. The system may include a vehicle 210, one or more user devices 220 associated with a user (e.g., a driver, etc.) of the vehicle, and a remote computing system 240 that may be associated with a business entity (e.g., an insurance provider, a vehicle manufacturer, a global positioning company, etc.) or governmental agency having an interest in assessing and/or minimizing a level of frustration being experienced by a driver when travelling on one or more segments of road upon which the user travels within the vehicle. The one or more user devices 220 may include a variety of personal computing devices including, but not limited to, a phone (e.g., a smart phone 220a), a personal computer 220b, a laptop computer 220c, a tablet computer 220d, a personal navigation device 110b, a vehicle's computer system, and/or the like. In some cases, the user devices 220 may comprise the illustrative user device 230 that may include a user interface 231 that may be capable of displaying one or more user interface screens 233 on a display device 235. The user interface screens 233 may include screens for displaying information to the user and/or receiving information from the user. The user device 230 may further include a processor 237, one or more memory devices 239 and a communication interface 238. In some cases, one or more of the user interface 231, the user interface screens 233, the display device 235, the processor 237, the one or more memory devices 239, and/or the communication interface 238 may be implemented similarly to the corresponding features discussed in reference to FIGS. 1A and 1B.” Chintakindi [0061] lines 1-33) a memory having computer readable instructions; and a vehicle control module for executing the computer readable instructions, (“The input/output (I/O) 109 may include one or more user interfaces, such as a microphone, a keypad, one or more buttons, one or more switches, a touch screen, a stylus, one or more pressure sensors, one or more biometric sensors, and/or one or more other sensors (e.g., an accelerometer, a gyroscope, etc.) through which a user of the computing device 101 may provide input, and may also include one or more of a speaker for providing audio output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory 115 and/or storage to provide instructions to processor 103 for enabling device 101 to perform various actions. For example, memory 115 may store software used by the device 101, such as an operating system 117, application programs 119, and an associated internal database 121. The various hardware memory units in memory 115 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. The memory 115 also may include one or more physical persistent memory devices and/or one or more non-persistent memory devices. The memory 115 may include, but is not limited to, random access memory (RAM) 105, read only memory (ROM) 107, electronically erasable programmable read only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store the desired information and that can be accessed by processor 103.” Chintakindi [0037] lines 1-32) the computer readable instructions including instructions for: … calculating a plurality of routes from an origin to the destination; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segme7nt in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … comparing characteristics of each of the plurality of routes with previous driving experience information of … and of the user; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) calculating an associated learning level for each of the plurality of routes based on the comparison, wherein the learning level for each of the plurality of routs is positively correlated with a number of characteristics for which the driving coach has experience navigating (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22) and that the user does not have experience navigating and wherein the associated risk level is positively correlated with a number of characteristics for which the user does not have experience navigating, (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22describes training route that expose the user to different elements they do not have experience with in order  and providing, to the user via the display device, the listing of the plurality of routes having the associated learning level indicated;  (“A method comprising: receiving a first indication of a current location of a vehicle; receiving a second indication of a destination of the vehicle; determining, based on the current location of the vehicle, a plurality of route segments which may be traveled by the vehicle to reach the destination; receiving, from one or more sensors, frustration information indicating a current frustration level of a driver of the vehicle; receiving information identifying a road class associated with each of the plurality of route segments; determining a plurality of frustration levels by at least determining, for each of the plurality of route segments and based on the frustration information and the road class associated with the respective route segment, a respective frustration level; determining, based on the plurality of frustration levels, a first travel route comprising a portion of the plurality of route segments; causing display of at least a portion of the first travel route; and transmitting, to a computing device, information associated with the plurality of frustration levels, wherein the computing device determines cost information corresponding to insurance coverage for the driver based on the first travel route.” Chintakindi claim 15) receiving a selected route from the user; (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) providing the selected route and the associated risk level… to an insurance provider of the user  (“Returning to FIG. 5, at 535, an RFI value (e.g., a segment RFI, a route aggregate RFI, etc.) may be compared to a criterion, such as a threshold RFI value corresponding to a frustration level at which a driver may be at greater risk of performing risky driving events, and/or may be subject to risky driving events performed by another driver in proximity to the driver's vehicle. If the RFI value is not greater than the threshold, the travel route may be presented to the user for use in navigating between a start location and an end location at 540. If, at 535, the RFI value meets the criterion (greater than, greater than or equal to, etc.) the criterion, then the road frustration index analysis system 250 may be used to access the mapping information 270, the route frustration models, and/or additional information (e.g., weather information, traffic information, objective risk information, subjective risk information, etc.) when generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550. The RFI values may be calculates for each of the newly generated routes, similarly to 530, and then one or more of the routes may be presented to the user at 560. At 570, the route frustration index engine 252 may monitor the vehicle's trip, such as analyzing locally to a computing device (e.g., a smartphone, a laptop, a vehicle computing system, etc.) associated with the vehicle and/or by using information (e.g., vehicle speed, vehicle acceleration, location information, etc.) communicated from the vehicle to a remotely located route frustration index computing system 250. The route frustration index engine 252 may compute an RFI value associated with a plurality of route segments along and/or near the route being traveled by the vehicle at 580. At 590, an insurance computing system may receive route frustration index information and may process such information to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle. For example, a use-based insurance product may process RFI values associated with a route segment and provide an insurance premium value based at least in part on the RFI value and/or an associated insurance risk associated with the RFI value. In some cases, the driver may receive an insurance credit deposited into an account when a travel route having an RFI less than the threshold value is chosen over another route having a higher associated RFI value. Such insurance incentives are illustrative and other such insurance incentives may be possible.” Chintakindi [0115-0117] lines 1-48) and updating the previous driving experience information of the user based on the user completing the selected route. (“One or more vehicle types may be utilized by a driver in accordance with aspects of this disclosure. For example, the vehicle types may include a personal vehicle type, governmental vehicles, and/or one or more commercial vehicle types, or other vehicle types that may be subject to insurance. The personal vehicle types may include a personal vehicle registered to an individual (or an estate) including, but not limited to a car, a minivan, a van, a truck, a pickup truck, a sports utility vehicle, a recreational vehicle, a motorcycle etc. Illustrative commercial vehicle types may include fleet vehicles such as taxis, limousines, personal vehicles used for business purposes (e.g., a ride sharing business, a delivery service, a courier service, etc.). Other illustrative commercial vehicles may include trucks (e.g., a concrete transport truck, a mobile crane, a dump truck, a garbage truck, a log carrier, a refrigerator truck, a tractor unit, a platform truck, a vehicle transport truck, a flatbed truck, a box truck, a panel van, a tow truck, a canopy express, a pickup truck, a cab-forward truck, a panel truck, a panel van, an ambulance, etc.) and/or buses (e.g., a motor coach, a school bus, etc.). Other vehicles used for commercial purposes may also exist and be applicable to aspects of the disclosure. In some cases, the vehicle types may include other vehicle types that may or may not be included in the above vehicle types, such as certain governmental vehicles (e.g., certain police vehicles, fire trucks, ambulances, military vehicles, etc.), farming equipment (e.g., tractors, combines, harvesters. etc.), recreational vehicles (e.g., boats, off-road vehicles, etc.), and the like. In some cases, a business organization may operate a fleet of vehicles and may monitor or otherwise analyze a frustration level associated with each vehicle, either in near real time and/or after one or more trips have been completed for at least one vehicle in the fleet. In performing such analysis, the business organization may determine one or more times of day, weather conditions, and/or routes that are more likely to be associated with a higher level of driver frustration. As such, the business organization may be able to better manage the deployment of their vehicles to avoid, or at least minimize, the particular times of day, route segments, weather conditions which may lead to higher levels of driver frustration. An insurance company may incentivize this management of driver activity by offering a reduction in insurance costs, or other reward to the business organization.” Chintakindi [0085] lines 1-44).

	Chintakindi does not appear to disclose:

	receiving a destination from a user, wherein the origin is a current location of the vehicle; or identifying a driving coach in a vehicle with the user; or the driving coach  or and an indication of a presence of the driving coach

	However, in the same field of endeavor of vehicle controls Miles discloses:

	“receiving a destination from a user, wherein the origin is a current location of the vehicle;” (“At step 86, server 22 may receive a request from mobile device 10 for a route suggestion. The request may include a start point and a destination. In some embodiments, mobile device 10 and/or associated sensors in vehicle 12 may provide a start point using vehicle's 12 current location based on a GPS application and/or sensor. The destination may be selected by the driver using voice commands, selection among frequent destinations, typed text, etc.” Miles [0138] lines 1-8). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driver selected destination of Miles with the vehicle system of Chintakindi because one of ordinary skill would have been motivated to make this modification in order to allow for a means of routing a vehicle based on driver input to ensure that the final destination is where the user wishes to end up (Miles [0005-0008]).
	
	Additionally, Chintakindi in view of Miles does not appear to disclose:

	identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“identifying a driving coach in a vehicle with the user;” and “the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Additionally, Chintakindi in view of Miles and Komizo do not appear to disclose:

	and an indication of a presence of the driving coach

	However in the same field of endeavor of vehicle controls Davis discloses:

	“and an indication of a presence of the driving coach” 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Davis with the vehicle system of Chintakindi and Miles and Komizo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide even more accurate picture of the vehicle situation to the insurance company for accurate results (Davis [0061]).


	Regarding claim 2 Chintakindi in view of Miles and Komizo and Davis discloses all of the limitations of claim 1 and further discloses:

	The vehicle of claim 1, wherein the characteristics of each of the plurality of routes include road types, intersection types, (“Accident information associated with vehicle accidents may be stored in a database format and may be compiled per segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road segment, intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.” Chintakindi [0053] lines 1-7) and maneuvers required along each route. (“In some cases, the road frustration index value may be combined with one or more other scores related to a risk that may be identified from the route, such as an objective risk score, a subjective risk score, etc. The resulting combined risk score may be output by the computing device as an "overall" risk score. In some cases, one or more road frustration index values may be used to supplement an objective risk score, a subjective risk score and the like. In some cases, the objective risk score and/or a subjective risk score may be used to supplement a calculated road frustration index value. For example, the subjective risk identified for a route may correspond to one or more road characteristics, such as a case where a person may experience a greater level of frustration in a road segment having elevated traffic loading near a blind left-hand turn. An objective risk map having a representation of an objective risk score for a particular road segment may show an indication that a greater number of accidents may occur along the road segment having a blind left-hand turn, however a subjective risk may be reduced for that particular driver as the subjective risk score may predict that the driver may be more alert when approaching that particular road segment. In some cases, the road frustration index value may indicate that the same driver may be more likely to engage in a risky turn at the blind left-hand turn when their road frustration index value is high.” Chintakindi [0031] lines 1-26 wherein the office interprets the act of driving in certain environments such as a blind left turn to be equivalent to a vehicle maneuver).

	Regarding claim 3 Chintakindi in view of Miles and Komizo and Davis discloses all of the limitations of claim 1 and further discloses:

	The vehicle of claim 1, wherein comparing characteristics of each of the plurality of routes with previous driving experience information of the user (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) includes identifying routes that do not include characteristics for which the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Regarding claim 6 Chintakindi in view Miles and in view of Komizo and Davis disclose all of the limitations of claim 1 and Chintakindi further discloses:

	   The vehicle of claim 1, wherein comparing characteristics of each of the plurality of routes with previous driving experience (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Chintakindi does not appear to disclose:

	information of the driving coach and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“information of the driving coach (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14) and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced 

	Regarding claim 9 Chintakindi discloses:

	A method for routing a vehicle based on driver experience, comprising: … calculating, by the vehicle control module, a plurality of routes from an origin to the destination; … (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) comparing characteristics of each of the plurality of routes with previous driving experience information of … and of the user; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) calculating, by the vehicle control module, an associated learning level for each of the plurality of routes based on the comparison; wherein the learning level for each of the plurality of routs is positively correlated with a number of characteristics for which the driving coach has experience navigating (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22) and that the user does not have experience navigating and wherein the associated risk level is positively correlated with a number of characteristics for which the user does not have experience navigating, (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22describes training route that expose the user to different elements they do not have experience with in order to improve driving skill, i.e. the risk level is based on characteristics the driver doesn’t have experience with) and providing, to the user, the listing of the plurality of routes having the associated learning level indicated.  (“A method comprising: receiving a first indication of a current location of a vehicle; receiving a second indication of a destination of the vehicle; determining, based on the current location of the vehicle, a plurality of route segments which may be traveled by the vehicle to reach the destination; receiving, from one or more sensors, frustration information indicating a current frustration level of a driver of the vehicle; receiving information identifying a road class associated with each of the plurality of route segments; determining a plurality of frustration levels by at least determining, for each of the plurality of route segments and based on the frustration information and the road class associated with the respective route segment, a respective frustration level; determining, based on the plurality of frustration levels, a first travel route comprising a portion of the plurality of route segments; causing display of at least a portion of the first travel route; and transmitting, to a computing device, information associated with the plurality of frustration levels, wherein the computing device determines cost information corresponding to insurance coverage for the driver based on the first travel route.” Chintakindi claim 15) receiving a selected route from the user; (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) and providing the selected route, the associated risk level … to an insurance provider of the user.  (“Returning to FIG. 5, at 535, an RFI value (e.g., a segment RFI, a route aggregate RFI, etc.) may be compared to a criterion, such as a threshold RFI value corresponding to a frustration level at which a driver may be at greater risk of performing risky driving events, and/or may be subject to risky driving events performed by another driver in proximity to the driver's vehicle. If the RFI value is not greater than the threshold, the travel route may be presented to the user for use in navigating between a start location and an end location at 540. If, at 535, the RFI value meets the criterion (greater than, greater than or equal to, etc.) the criterion, then the road frustration index analysis system 250 may be used to access the mapping information 270, the route frustration models, and/or additional information (e.g., weather information, traffic information, objective risk information, subjective risk information, etc.) when generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550. The RFI values may be calculates for each of the newly generated routes, similarly to 530, and then one or more of the routes may be presented to the user at 560. At 570, the route frustration index engine 252 may monitor the vehicle's trip, such as analyzing locally to a computing device (e.g., a smartphone, a laptop, a vehicle computing system, etc.) associated with the vehicle and/or by using information (e.g., vehicle speed, vehicle acceleration, location information, etc.) communicated from the vehicle to a remotely located route frustration index computing system 250. The route frustration index engine 252 may compute an RFI value associated with a plurality of route segments along and/or near the route being traveled by the vehicle at 580. At 590, an insurance computing system may receive route frustration index information and may process such information to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle. For example, a use-based insurance product may process RFI values associated with a route segment and provide an insurance premium value based at least in part on the RFI value and/or an associated insurance risk associated with the RFI value. In some cases, the driver may receive an insurance credit deposited into an account when a travel route having an RFI less than the threshold value is chosen over another route having a higher associated RFI value. Such insurance incentives are illustrative and other such insurance incentives may be possible.” Chintakindi [0115-0117] lines 1-48). 

	Chintakindi does not appear to disclose:

	receiving, by a vehicle control module via a user input unit, a destination from a user or identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach

	However, in the same field of endeavor of vehicle controls Miles discloses:

	“receiving by a vehicle control module via a user input unit, a destination from a user;” (“At step 86, server 22 may receive a request from mobile device 10 for a route suggestion. The request may include a start point and a destination. In some embodiments, mobile device 10 and/or associated sensors in vehicle 12 may provide a start point using vehicle's 12 current location based on a GPS application and/or sensor. The destination may be selected by the driver using voice commands, selection among frequent destinations, typed text, etc.” Miles [0138] lines 1-8). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driver selected destination of Miles with the vehicle system of Chintakindi because one of ordinary skill would have been motivated to make this modification in order to allow for a means of routing a vehicle based on driver input to ensure that the final destination is where the user wishes to end up (Miles [0005-0008]).
	
	Additionally, Chintakindi in view of Miles does not appear to disclose:

	identifying a driving coach in a vehicle with the user; or the driving coach  

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“identifying a driving coach in a vehicle with the user;” and “the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Additionally, Chintakindi in view of Miles and Komizo do not appear to disclose:

	and an indication of a presence of the driving coach

	However in the same field of endeavor of vehicle controls Davis discloses:

	“and an indication of a presence of the driving coach” 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Davis with the vehicle system of Chintakindi and Miles and Komizo because one of ordinary skill would have been motivated to 

	Regarding claim 10 Chintakindi in view of Miles and Komizo and Davis discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein the characteristics of each of the plurality of routes include road types, intersection types, (“Accident information associated with vehicle accidents may be stored in a database format and may be compiled per segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road segment, intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.” Chintakindi [0053] lines 1-7) and maneuvers required along each route. (“In some cases, the road frustration index value may be combined with one or more other scores related to a risk that may be identified from the route, such as an objective risk score, a subjective risk score, etc. The resulting combined risk score may be output by the computing device as an "overall" risk score. In some cases, one or more road frustration index values may be used to supplement an objective risk score, a subjective risk score and the like. In some cases, the objective risk score and/or a subjective risk score may be used to supplement a calculated road frustration index value. For example, the subjective risk identified for a route may correspond to one or more road characteristics, such as a case where a person may experience a greater level of frustration in a road segment having elevated traffic loading near a blind left-hand turn. An objective risk map having a representation of an objective risk score for a particular road segment may show an indication that a greater number of accidents may occur along the road segment having a blind left-hand turn, however a subjective risk may be reduced for that particular driver as the subjective risk score may predict that the driver may be more alert when approaching that particular road segment. In some cases, the road frustration index value may indicate that the same driver may be more likely to engage in a risky turn at the blind left-hand turn when their road frustration index value is high.” Chintakindi [0031] lines 1-26 wherein the office interprets the act of driving in certain environments such as a blind left turn to be equivalent to a vehicle maneuver).  
 
	Regarding claim 11 Chintakindi in view of Miles and Komizo and Davis discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein comparing characteristics of each of the plurality of routes with previous driving experience information of the user (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) includes identifying routes that do not include characteristics for which the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).


	Regarding claim 12 Chintakindi in view of Miles and Komizo and Davis discloses all of the limitations of claim 11 and further discloses:

The method of claim 11, wherein the risk level is positively correlated with a number of characteristics for which the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Regarding claim 14 Chintakindi in view of Miles and in view of Komizo and Davis discloses all of the limitations of claim 9 and Chintakindi further discloses:

	The method of claim 9, wherein comparing characteristics of each of the plurality of routes with previous driving experience (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Chintakindi does not appear to disclose:

	information of the driving coach and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“information of the driving coach (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14) and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Regarding claim 16 Chintakindi in view of Miles and Komizo and Davis discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, the method further comprises updating the previous driving experience information of the user based on the user completing the selected route.  (“One or more vehicle types may be utilized by a driver in accordance with aspects of this disclosure. For example, the vehicle types may include a personal vehicle type, governmental vehicles, and/or one or more commercial vehicle types, or other vehicle types that may be subject to insurance. The personal vehicle types may include a personal vehicle registered to an individual (or an estate) including, but not limited to a car, a minivan, a van, a truck, a pickup truck, a sports utility vehicle, a recreational vehicle, a motorcycle etc. Illustrative commercial vehicle types may include fleet vehicles such as taxis, limousines, personal vehicles used for business purposes (e.g., a ride sharing business, a delivery service, a courier service, etc.). Other illustrative commercial vehicles may include trucks (e.g., a concrete transport truck, a mobile crane, a dump truck, a garbage truck, a log carrier, a refrigerator truck, a tractor unit, a platform truck, a vehicle transport truck, a flatbed truck, a box truck, a panel van, a tow truck, a canopy express, a pickup truck, a cab-forward truck, a panel truck, a panel van, an ambulance, etc.) and/or buses (e.g., a motor coach, a school bus, etc.). Other vehicles used for commercial purposes may also exist and be applicable to aspects of the disclosure. In some cases, the vehicle types may include other vehicle types that may or may not be included in the above vehicle types, such as certain governmental vehicles (e.g., certain police vehicles, fire trucks, ambulances, military vehicles, etc.), farming equipment (e.g., tractors, combines, harvesters. etc.), recreational vehicles (e.g., boats, off-road vehicles, etc.), and the like. In some cases, a business organization may operate a fleet of vehicles and may monitor or otherwise analyze a frustration level associated with each vehicle, either in near real time and/or after one or more trips have been completed for at least one vehicle in the fleet. In performing such analysis, the business organization may determine one or more times of day, weather conditions, and/or routes that are more likely to be associated with a higher level of driver frustration. As such, the business organization may be able to better manage the deployment of their vehicles to avoid, or at least minimize, the particular times of day, route segments, weather conditions which may lead to higher levels of driver frustration. An insurance company may incentivize this management of driver activity by offering a reduction in insurance costs, or other reward to the business organization.” Chintakindi [0085] lines 1-44). 

	Regarding claim 17 Chintakindi discloses:

	A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method, (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) comprising: … calculating, by the vehicle control module, a plurality of routes from an origin to the destination, wherein the origin is a current location of the vehicle; … comparing characteristics of each of the plurality of routes with previous driving experience information of … and of the user; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20)  calculating, by the vehicle control module, an associated learning level and an associated risk level for each of the plurality of routes based on the comparison; wherein the learning level for each of the plurality of routs is positively correlated with a number of characteristics for which the driving coach has experience navigating (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22) and that the user does not have experience navigating and wherein the associated risk level is positively correlated with a number of characteristics for which the user does not have experience navigating, (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22describes training route that expose the user to different elements they do not have experience with in order to improve driving skill, i.e. the risk  and providing, to the user, the listing of the plurality of routes having the associated learning level and associated risk level indicated  (“A method comprising: receiving a first indication of a current location of a vehicle; receiving a second indication of a destination of the vehicle; determining, based on the current location of the vehicle, a plurality of route segments which may be traveled by the vehicle to reach the destination; receiving, from one or more sensors, frustration information indicating a current frustration level of a driver of the vehicle; receiving information identifying a road class associated with each of the plurality of route segments; determining a plurality of frustration levels by at least determining, for each of the plurality of route segments and based on the frustration information and the road class associated with the respective route segment, a respective frustration level; determining, based on the plurality of frustration levels, a first travel route comprising a portion of the plurality of route segments; causing display of at least a portion of the first travel route; and transmitting, to a computing device, information associated with the plurality of frustration levels, wherein the computing device determines cost information corresponding to insurance coverage for the driver based on the first travel route.” Chintakindi claim 15) receiving a selected route from the user; (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) and providing the selected route, the associated risk level… to an insurance provider of the user.  (“Returning to FIG. 5, at 535, an RFI value (e.g., a segment RFI, a route aggregate RFI, etc.) may be compared to a criterion, such as a threshold RFI value corresponding to a frustration level at which a driver may be at greater risk of performing risky driving events, and/or may be subject to risky driving events performed by another driver in proximity to the driver's vehicle. If the RFI value is not greater than the threshold, the travel route may be presented to the user for use in navigating between a start location and an end location at 540. If, at 535, the RFI value meets the criterion (greater than, greater than or equal to, etc.) the criterion, then the road frustration index analysis system 250 may be used to access the mapping information 270, the route frustration models, and/or additional information (e.g., weather information, traffic information, objective risk information, subjective risk information, etc.) when generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550. The RFI values may be calculates for each of the newly generated routes, similarly to 530, and then one or more of the routes may be presented to the user at 560. At 570, the route frustration index engine 252 may monitor the vehicle's trip, such as analyzing locally to a computing device (e.g., a smartphone, a laptop, a vehicle computing system, etc.) associated with the vehicle and/or by using information (e.g., vehicle speed, vehicle acceleration, location information, etc.) communicated from the vehicle to a remotely located route frustration index computing system 250. The route frustration index engine 252 may compute an RFI value associated with a plurality of route segments along and/or near the route being traveled by the vehicle at 580. At 590, an insurance computing system may receive route frustration index information and may process such information to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle. For example, a use-based insurance product may process RFI values associated with a route segment and provide an insurance premium value based at least in part on the RFI value and/or an associated insurance risk associated with the RFI value. In some cases, the driver may receive an insurance credit deposited into an account when a travel route having an RFI less than the threshold value is chosen over another route having a higher associated RFI value. Such insurance incentives are illustrative and other such insurance incentives may be possible.” Chintakindi [0115-0117] lines 1-48).

	Chintakindi does not appear to disclose:

	receiving a destination from a user; or identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach

	However, in the same field of endeavor of vehicle controls Miles discloses:

	“receiving a destination from a user;” (“At step 86, server 22 may receive a request from mobile device 10 for a route suggestion. The request may include a start point and a destination. In some embodiments, mobile device 10 and/or associated sensors in vehicle 12 may provide a 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driver selected destination of Miles with the vehicle system of Chintakindi because one of ordinary skill would have been motivated to make this modification in order to allow for a means of routing a vehicle based on driver input to ensure that the final destination is where the user wishes to end up (Miles [0005-0008]).
	
	Additionally, Chintakindi in view of Miles does not appear to disclose:

	identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“identifying a driving coach in a vehicle with the user;” and “the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Additionally, Chintakindi in view of Miles and Komizo do not appear to disclose:

	and an indication of a presence of the driving coach

	However in the same field of endeavor of vehicle controls Davis discloses:

	“and an indication of a presence of the driving coach” 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Davis with the vehicle system 

	Regarding claim 19 Chintakindi in view of Miles and in view of Komizo and Davis disclose all of the limitations of claim 17 and Chintakindi further discloses:

	The computer program product of claim 17, wherein comparing characteristics of each of the plurality of routes with previous driving experience (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Chintakindi does not appear to disclose:

	information of the driving coach and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“information of the driving coach (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14) and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced 

	Regarding claim 20 Chintakindi in view of Miles and in view of Komizo and Davis disclose all of the limitations of claim 19 and Chintakindi further discloses:

	The computer program product of claim 19, wherein the learning level is positively correlated with a number of characteristics for which … has experience navigating and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026]lines 1-22).



	the driving coach

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Miles because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Claims 4-5, 7-8, 13, 15, and 18 have been cancelled and are therefore not evaluated on their merits. 

Conclusion

	 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/K.T.J./Examiner, Art Unit 3664            

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664